EXHIBIT 10.2
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT, (the, "Agreement"), dated as of the date of
acceptance set forth below, is entered into by and between Sputnik, Inc., a
Nevada corporation, David LaDuke, President; and Michael Williams (collectively
the “Seller”), and R. Thomas Kidd and Joan L. Kidd and assigns (collectively the
“Purchaser”).  This Agreement supersedes and replace the Securities Purchase
Agreement between the parties made as of July 1, 2012, which shall become null
and void upon execution hereof.
 
W I T N E S S E T H:
 
WHEREAS, the Purchaser wishes to purchase, and the Seller desires to sell, upon
the terms and subject to the conditions of this agreement, 160,000 of the
outstanding shares of common stock (“SE Shares”) of Sputnik Enterprises, Inc., a
Nevada corporation (SPNI) (OTCBB SPNI) owned by Seller Sputnik Enterprises, and
a $25,000 promissory note (the “Williams Note”) owing to Seller Williams or his
affiliates by SPNI plus 20,000 shares of common stock (“MW Shares”) of Sputnik
Enterprises, Inc. owned by Williams (the SE Shares and the MW Shares,
aggregating 180,000 shares, are collectively referred to as the “Shares”). The
SE Shares and the Williams Shares are collectively referred to herein as the
“Shares”.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
(a) Purchase. The Purchaser will purchase from the Shares, and the Williams Note
owing to the Seller Williams in exchange for payment of  $240,001 (the “Purchase
Price”) to the Seller.  Seller has received from Purchaser, a nonrefundable
deposit of $15,000 which shall be applied to towards the Purchase Price.  The
balance of $225,000  shall be paid in six monthly non-refundable installments
(the “Installments”) of $37,500, to Hamilton & Associates Law Group, P.A. (the
“Escrow Agent”) and be subject to that escrow agreement (the “Escrow Agreement”)
attached hereto of even date herewith.   The first Installment shall be paid on
September 21, 2012, and the remaining Installments shall be paid on or before
the 21st day of each month until February 21, 2013. Seller may prepay all or any
portion of the Purchase Price without penalty.
 
(b) Escrow Deliveries. Within five days of execution hereof, Seller shall
deliver the following documents to the Escrow Agent which shall be released upon
payment by Purchaser of all amounts of principal and interest due hereunder:
 
(i) certificates representing the Shares issued in the name of Purchaser’s
designee; and
 
(ii) assignment of the Williams Note in favor of Purchaser.
 
(c) Closing. The Closing shall occur upon the earlier of (i) upon payment of the
final Installment on February 21, 2013, or (ii) the payment of any unpaid
principal balance of the purchase price by the purchaser in full at an earlier
date.  At Closing, the Company’s sole officer and director shall resign and be
replaced with Purchaser’s nominee for such positions.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Upon execution hereof, Purchaser shall deliver the first Installment. Seller
shall cause to be prepared a 14F filing with the SEC as soon as practicable
after execution hereof. In the event, the Purchaser does not make an Installment
when due, then the right to purchase the shares for the Purchase Price shall be
terminated and the Purchasers’ right to purchase and the Sellers obligations to
sell are null and void and the parties will have no liability to the other.  If
Purchaser fails to make any payment when due then all Installments paid to
Escrow Agent by Purchaser or on behalf of Purchaser shall remain non-refundable
and Escrow Agent shall deliver any and all funds representing the Installments
to Sellers
 
2. PURCHASER’S REPRESENTATIONS, WARRANTIES, ETC. The Purchaser represents and
warrants to, and covenants and agrees with, the Seller as follows:
 
(a) The Purchaser is purchasing the Shares for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.
 
(b)The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3) and (6), (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial, to protect its own interests in connection with the
transactions described in this Agreement, and the related documents, and (iv)
able to afford the entire loss of its investment in the Shares.
 
(c)The Purchaser understands that its investment in the Shares involves a high
degree of risk.
 
SELLER REPRESENTATIONS, ETC. The Seller represents and warrants to the Purchaser
that:
 
(a) Concerning the Shares.  There are no preemptive rights of any shareholder of
SPNI or any third party to acquire the Shares.
 
(b) Authority.  The Seller has the capacity and authority to execute and deliver
this Agreement, to perform hereunder, and to consummate the transactions
contemplated hereby without the necessity of any act or consent of any other
person, entity or governmental authority.
 
(c) Title.  The Seller has good and marketable title to all of the Shares, free
and clear of any liens, claims, charges, options, rights of tenants or other
encumbrances and will not, until the Purchase Price is paid or this Agreement is
terminated, sell, hypothecate, encumber, transfer or otherwise dispose of the
Shares.  The Seller will transfer the shares in the name of the Purchaser or
Purchaser’s assigns.
 
(d) Full Disclosure.  There is no fact actually known to the Seller that would
reasonably be expected to materially and adversely affect the ability of the
Seller to perform its obligations pursuant to this Agreement.
 
(e) SPNI will have 295,286 shares of common outstanding as of the closing date
of this transaction and no preferred shares outstanding.
 
 
2

--------------------------------------------------------------------------------

 
 
1. GOVERNING LAW:  MISCELLANEOUS.
 
(a) This Agreement will be governed by and interpreted in accordance with the
laws of the State of Florida for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws.  Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass the state courts of the State of Florida in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the losing party will reimburse the
prevailing party for any reasonable legal fees and disbursements incurred in the
enforcement of or protection of any of its rights under this Agreement.
 
(b) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, will not
operate as a waiver thereof.
 
c) This Agreement will inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.
 
(d) All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.
 
(e) A facsimile transmission of this signed Agreement will be legal and binding
on all parties hereto.
 
(f) This Agreement may be signed in one or more counterparts, each of which will
be deemed an original.
 
(g) The headings of this Agreement are for convenience of reference and will not
form part of, or affect the interpretation of, this Agreement.
 
(h) If any provision of this Agreement be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
 
(i) This Agreement may be amended only by the written consent of both parties.
 
(j) This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.
 
(k) Any notice required or permitted hereunder will be given in writing (unless
otherwise specified herein) and will be deemed effectively given on the date of
receipt of communication thereof via e-mail [each party to confirm receipt
within 12 hours of receipt] in each case, addressed to each of the other parties
thereunto entitled at the following addresses (or at such other addresses as
such party may designate by ten (10) days’ advance written notice similarly
given to each of the other parties hereto):
 
SELLER:   Michael@GoPublicDirect.com; dladuke@sputnik.com
 
PURCHASER: armadaceo@yahoo.com
 
(Signatures next page)
 
Purchaser
Initials            ____________                              ________________
 
Seller Initials           
        ____________                              ________________
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Seller as of the date set forth below.
 
Date:    September 20, 2012
 
Seller:
 
/s/ David LaDuke
 
Sputnik Enterprises, Inc.
 
By:  David LaDuke, President
 
/s/ Michael Williams
 
Michael Williams
 
_____________________________________
 
address
 
 
Purchaser:
 
/s/ R. Thomas Kidd
 
R. Thomas Kidd
 
/s/ Joan L. Kidd
 
Joan L. Kidd
 
432 Valley Stream Drive
Geneva, Florida 32732
 
 
4

--------------------------------------------------------------------------------